131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Joseph Bartlett SMITH, Appellant.
No. 97-2455WA.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 18, 1997Filed:  November 26, 1997

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joseph Bartlett Smith appeals his conviction for possessing marijuana with intent to distribute.  Smith contends the district court improperly denied his motion to suppress the marijuana state troopers found in Smith's pickup truck after a traffic stop.  A thumbnail sketch of the facts shows that Smith's claims are without merit.  Smith was stopped by a state trooper for a speeding violation.  While the trooper and Smith were waiting for a routine computer check of Smith's driver's license and criminal history, a backup trooper detected a strong marijuana odor coming from Smith's pickup.  After a drug dog alerted to the presence of drugs, the troopers found a large quantity of marijuana inside some barrels in the pickup's bed.  Smith's contentions that the initial traffic stop was pretextual and that the troopers lacked reasonable suspicion of the presence of drugs when they summoned the drug dog are clearly foreclosed by the holdings of the Supreme Court and this court.  See Whren v. United States, 116 S.Ct. 1769, 1774, 1776-77 (1996);  United States v. Bloomfield, 40 F.3d 910, 918 (1994), cert. denied, 514 U.S. 1113 (1995).  Thus, we affirm the district court without an extended opinion.  See 8th Cir.  R. 47B.